           Case 4:19-cv-00394-BRW Document 24 Filed 08/25/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LEANN ARNOLD                                                                       PLAINTIFF

                                     4:19-CV-00394-BRW

PINNACLE STRUCTURES, INC.                                                        DEFENDANT

                                            ORDER

       Pending is Defendant’s Motion for Summary Judgment (Doc. No. 15). Plaintiff has

responded and Defendant has replied.1 For the reasons set out below, the motion is GRANTED.

I.     BACKGROUND

       Defendant designs and manufactures pre-engineered metal buildings. Plaintiff worked for

Defendant as a “purchasing agent” until her separation in May 2019. As a purchasing agent,

Plaintiff was “responsible for purchasing functions, inventory management, and vendor

relationships.”2

       Plaintiff alleges that Defendant incorrectly classified her as an employee exempt from

overtime, and, therefore, failed to properly pay her overtime wages under the Fair Labor

Standards Act (“FLSA”) and the Arkansas Minimum Wage Act.

       Defendant asserts that it is entitled to summary judgment based on the FLSA’s

“administrative exemption.”3




       1
        Doc. Nos. 22, 23.
       2
        Doc. No. 15-3.
       3
        Doc. No. 17.

                                               1
           Case 4:19-cv-00394-BRW Document 24 Filed 08/25/20 Page 2 of 5



II.    SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate only when there is no genuine issue of material fact, so

that the dispute may be decided on purely legal grounds.4 The Supreme Court has established

guidelines to assist trial courts in determining whether this standard has been met:

       The inquiry performed is the threshold inquiry of determining whether there is the
       need for a trial – whether, in other words, there are any genuine factual issues that
       properly can be resolved only by a finder of fact because they may reasonably be
       resolved in favor of either party.5

       The Court of Appeals for the Eighth Circuit has cautioned that summary judgment is an

extreme remedy that should be granted only when the movant has established a right to the

judgment beyond controversy.6 Nevertheless, summary judgment promotes judicial economy by

preventing trial when no genuine issue of fact remains.7 A court must view the facts in the light

most favorable to the party opposing the motion.8 The Eighth Circuit has also set out the burden

of the parties in connection with a summary judgment motion:

       [T]he burden on the party moving for summary judgment is only to demonstrate,
       i.e.,“[to point] out to the District Court,” that the record does not disclose a genuine
       dispute on a material fact. It is enough for the movant to bring up the fact that the
       record does not contain such an issue and to identify that part of the record which
       bears out his assertion. Once this is done, his burden is discharged, and, if the record
       in fact bears out the claim that no genuine dispute exists on any material fact, it is
       then the respondent’s burden to set forth affirmative evidence, specific facts,
       showing that there is a genuine dispute on that issue. If the respondent fails to carry
       that burden, summary judgment should be granted.9


       4
        Holloway v. Lockhart, 813 F.2d 874 (8th Cir. 1987); Fed. R. Civ. P. 56.
       5
        Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).
       6
        Inland Oil & Transport Co. v. United States, 600 F.2d 725, 727 (8th Cir. 1979).
       7
        Id. at 728.
       8
        Id. at 727-28.
       9
       Counts v. MK-Ferguson Co., 862 F.2d 1338, 1339 (8th Cir. 1988) (quoting City of Mt.
Pleasant v. Associated Elec. Coop., 838 F.2d 268, 273-74 (8th Cir. 1988) (citations omitted)).

                                                  2
             Case 4:19-cv-00394-BRW Document 24 Filed 08/25/20 Page 3 of 5



        Only disputes over facts that may affect the outcome of the suit under governing law will

properly preclude the entry of summary judgment.10

III.    DISCUSSION

        Under the FLSA, administrative employees are exempt from overtime wages. The FLSA

provides that an administrative capacity employee is any employee who is (1) paid more than

$684 a week; (2) “[w]hose primary duty is the performance of office or non-manual work

directly related to the management or general business operations of the employer or the

employer’s customers; and (3) [w]hose primary duty includes the exercise of discretion and

independent judgment with respect to matters of significance.”11

        The regulations specifically list an example as: “Purchasing agents with authority to bind

the company on significant purchases generally meet the duties requirements for the

administrative exemption even if they must consult with top management officials when making

a purchase commitment for raw materials in excess of the contemplated plant needs.”12

Additionally, the Department of Labor issued guidance that “purchasing agents” who fall within

the administrative exemption “play a primary role in vendor selection, researching vendors,

requesting quotes, negotiating with potential vendors, and making a recommendation for vendor

selection.”13




        10
             Anderson, 477 U.S. at 248.
        11
             29 C.F.R. § 541.200(a)(1)-(3).
        12
             29 C.F.R. § 541.203(f).
        13
       Opinion Letter Fair Labor Standards Act (FLSA), 2008 WL 833151, *1 (U.S. Dep’t of
Labor Mar. 6, 2008).

                                                3
            Case 4:19-cv-00394-BRW Document 24 Filed 08/25/20 Page 4 of 5



       In response to Defendant’s motion, Plaintiff attempts to explain that her job “was simply

to track down which vendors could supply which materials within which time frame at which

price and present it for someone else’s review and final decision.”14 She asserts that “[t]he

decision regarding which vendor to use was made by management, and Plaintiff was then

‘instructed at that point to accept the bid for whomever.’”15 However, she actually testified that

“we would decide collectively as to which vendor we would go with and what price and then I

was instructed at that point to accept the bid for whomever.”16

       Additionally, Plaintiff testified that, as a purchasing agent, she was “[r]esponsible for

purchasing functions, inventory management and vendor relationships.” She had to “maintain

and update bidder’s lists . . . negotiat[e] and enforce purchase agreement . . .monitor production

schedule to ensure material is available to fulfill scheduled deliveries . . . [and] follow market

conditions affecting availability and pricing.”17 Plaintiff “negotiated with the vendors to enter

into a purchasing agreement,” enforced purchase agreements, and had the authority to cancel

purchase orders.18 She also had the authority to cancel purchase orders. For example, she told

Defendant’s president, Will Feland, “I already committed with Metal Prep yesterday morning”

regarding a purchase agreement order.19 Another time, Plaintiff, on her own, was “negotiating

price and committing to a purchase agreement” with Metal Prep for the first quarter.20 Plaintiff


       14
            Doc. No. 21.
       15
            Id.
       16
            Plaintiff’s July 8, 2020 Deposition at pp. 54-55 (emphasis added).
       17
            Id. at pp. 48-49.
       18
            Id. at pp. 50-51.
       19
            Id. at p. 57.
       20
            Id. at p. 62.

                                                   4
            Case 4:19-cv-00394-BRW Document 24 Filed 08/25/20 Page 5 of 5



also withheld payments when vendors failed to resolve problems on an invoice.21 Obviously,

Plaintiff’s work was related to Defendant’s general business operation since she was responsible

for acquiring necessary materials through the negotiation and enforcement of purchase orders

and purchase agreements.

       I find that Defendant has established that Plaintiff qualified for the administrative

exemption, and was exempt from overtime wages. Plaintiff’s job duties fall squarely within the

descriptions the FLSA and Department of Labor described as a purchasing agent who is subject

to the administrative exemption. Again, purchasing agents are exempt from overtime when they

“play a primary role in vendor selection, researching vendors, requesting quotes, negotiating

with potential vendors, and making a recommendation for vendor selection.”22 Plaintiff testified

that this is exactly what she did while working for Defendant. The undisputed material facts

establish that Plaintiff’s work “directly related to the management or general business operations

of the employer or the employer’s customers” and her “primary duty include[d] the exercise of

discretion and independent judgment with respect to matters of significance.”23

                                             CONCLUSION

       For the reasons set out above, Defendant’s Motion for Summary Judgment (Doc. No. 15)

is GRANTED.

       IT IS SO ORDERED this 25th day of August, 2020.

                                                     Billy Roy Wilson
                                                     UNITED STATES DISTRICT JUDGE




       21
            Id. at p. 65.
       22
       Opinion Letter Fair Labor Standards Act (FLSA), 2008 WL 833151, *1 (U.S. Dep’t of
Labor Mar. 6, 2008).
       23
            29 C.F.R. § 541.200(a)(1)-(3).

                                                 5
